DETAILED ACTION
This is in response to application filed on March 30th, 2020 in which claims 1-15 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1, 3, and 4) in the reply filed on 10/25/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 5-11 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/21.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 3/3/2020 and 6/15/21 have been considered by the examiner.
Drawings
Drawings are objected to for the following:
As best understood, Figures 4-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, especially in light of page 24 Lines 9-11 “Figures 4 to 6 show…person…wearing a normal commercially available pantyhose”.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
At the outset, examiner notes that the specification is missing appropriate headings.  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Page 16 Line 14 typographical error “matt effect” should read “matte effect”
Page 18 Lines 19-20 is recommended to recite that it is of prior art.
Page 25 Line 20 typographical error “matt effect” should read “matte effect”
Appropriate correction is required.
Claim Objections
Claim(s) 1, 3, 13, and 15 is/are objected to because of the following informalities: 
Claim 1 Line 7 “the worn position” should read “a worn position” for proper antecedent basis
Claim 3 Lines 2-3 “the brightness similarities” is recommended for review as it may need further clarification such as “of the bright and dark regions relative to one another”, for example (if applicable), especially in light of the 112(b) rejections between bright, dark, brighter, darker
Claim 3 Line 3 before “the knitted base fabric” add --of--
Claim 13 Lines 3-4 “the lateral portions” should read “lateral portions” for proper antecedent basis
Claim 13 Line 4 “the tubular knitted compression fabric article” does not have proper antecedent basis, as the knitted compression fabric article was not previously established as tubular; examiner recommends reciting “wherein the tubular knitted compression fabric article is tubular” as appropriate
Claim 15 Line 4 “the calf” should read “a calf” for proper antecedent basis
Claim 15 Line 4 “the upper leg” should read “an upper leg” for proper antecedent basis
Claim 15 Line 6 “the region” should read “a region” for proper antecedent basis
Claim 15 Line 6 “the ankle” should read “an ankle” for proper antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-4, 12-15 is/are rejected under U.S.C. 112(b).
The term “A knitted fabric article” in Claim 1 Line 1 is unclear and therefore renders the claim indefinite.  Line 1 is missing a transitional phrase after the preamble, such as after “article”, add --comprising--; see MPEP 2111.03. As such, it is unclear how narrowly the claims should be interpreted.
The term “brighter regions” in Claim 12 Lines 3-4 is unclear and therefore renders the claim indefinite.  It is unclear as to how these regions relate to Claim 1 Line 2 “bright and dark regions.”  It is unclear what the “brighter” is relative to, such as whether it is of the “bright region” and is “brighter” relative to the dark region.
Similarly, the term “brighter and darker regions” in Claim 12 Lines 5-6 is unclear and therefore renders the claim indefinite.  It is unclear as to how these regions relate to Claim 1 Line 2 “bright and dark regions.”  It is unclear what the “brighter” is relative to, such as whether it is of the “bright region” and is “brighter” relative to the dark region.  It is unclear what the “darker” Is relative to, whether it is of the “bright region” and is “darker” relative to the bright region.
The term “the darker regions” in Claim 13 Liens 2-3 is unclear and therefore renders the claim indefinite.  First, there is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear how the term should be interpreted.  It is unclear whether 1) it is referring to “darker regions” in the latter “or” option of Claim 12 or another “darker region”, especially as Claim 13 currently depends on Claim 1 and not on Claim 12.   Claim 1 only recites “dark regions”, or 2) if it is referring to “dark region” in Claim 1 and it is merely “darker” relative to the “bright region” of Claim 1.  If so, consistency in terms should be utilized, or 3) if it is referring to “dark knitted fabric” of Claim 12 should Claim 12’s first “or” option be utilized, wherein there is “a non-transparent dark knitted fabric has local brighter regions”, wherein a “darker region” seems to be of the “dark knitted fabric” relative to the local brighter regions, or 4) wherein a “darker region” is a region different than that of the “dark knitted fabric” and “local brighter regions” in Claim 12’s first option, or 5) some other interpretation.
Similarly, the term “the darker regions” in Claim 15 Line 3 is unclear and therefore renders the claim indefinite.  It is unclear how it relates at least to Claim 1 Line 2 “bright and dark regions.”
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections: 
Claim 1 transitional phrase is interpreted as “comprising”
Claim 13 is interpreted on depending on Claim 12, wherein the antecedent basis for Claim 13 “the darker regions” is interpreted to be established by Claim 12 Line 6.
Claims 12, 13, and 15 “brighter”, “darker,” are interpreted as the same as “bright and dark regions” of Claim 1, wherein a region is “brighter” relative to any section of the knitted fabric article, wherein a region is “darker” relative to any section of the knitted fabric article
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al (USPN 4282609), herein Freedman, in view of Garrou et al (USPN 4149274), herein Garrou.
Regarding Claim 1, Freedman teaches a fabric article (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-2c; Col. 2 Lines 1-4 "present invention comprises a pair of panty hose having gradations of shading in the calf regions so as to provide an appearance modifying shape to the legs"; Col. 4 Lines 42-43 “invention is particularly suited to heat transfer paper printing”; abstract "shaded areas may be printed directly on the hose by heat transfer paper printing"; Col. 4 Lines 46-47 “suitable substrate fabrics for imprinting include the well known material and synthetic fabrics”),
one or a plurality of dissimilarly bright and dark regions which transition into one another in a stepless manner being configured on the knitted fabric article external side of said knitted fabric article (see Figs. 1a-1c; Col. 2 Lines 24-31 "to modify the appearance…to appear slimmer…the panty hose is provided with gradations in shading in the calf region extending radially outwardly from the side of the calf with a gradual decrease of the color in the blue end of the spectrum"
see Figs. 2a-2c; Col. 2 Lines 34-38 "to modify the appearance...to appear fuller...the pantyhose is provided with gradations in shading in the calf region extending radially outwardly from the side of the calf, with a gradual decrease in the blue end spectrum component color" wherein more/less blue areas would then be brighter/darker relative to at least one another).

Freedman does not explicitly teach that the fabric article is knitted,
which has a knitted base fabric composed of at least one knitted base fabric thread,
wherein the knitted base fabric is embodied as a knitted compression fabric.

However, Freedman at least suggests at least one base fabric thread (Col. 4 Lines 46-47 “suitable substrate fabrics for imprinting include the well known material and synthetic fabrics”, wherein a fabric is of thread).

Garrou teaches the fabric article is knitted (Col. 3 Lines 7, 9 "hosiery article...includes a leg portion 10"; Col. 3 Lines 21-23 "leg portion 10 is knit in a conventional manner with a textured stretchable body yarn, such as nylon"),
which has a knitted base fabric composed of at least one knitted base fabric thread (see Fig. 2; Col. 3 Lines 21-23 "leg portion 10 is knit in a conventional manner with a textured stretchable body yarn, such as nylon"), 
wherein the knitted base fabric is embodied as a knitted compression fabric (see Fig. 2; Col. 3 Lines 21-23 "leg portion 10 is knit in a conventional manner with a textured stretchable body yarn, such as nylon, with an elastic or spandex yarn interknit therewith to provide a compressive force on the leg of the wearer"; Freedman teaches the knitted base fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for compression, especially in light of the recitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freedman with the knitted article of Garrou as it is a known material combination for support (Col. 3 Lines 21-23 and extrinsic evidence Faulke-Rohen DE 3614913) and as a known method of creating a fabric article, especially as both references are in the art of hosiery.
Regarding Claim 2, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
Garrou further teaches wherein at least one elastic weft or support thread is inserted or interknitted in the knitted compression fabric (Col. 3 Lines 21-23 "leg portion 10 is knit in a conventional manner with a textured stretchable body yarn, such as nylon, with an elastic or spandex yarn interknit therewith to provide a compressive force on the leg of the wearer").
Regarding Claim 3, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
Freedman further teaches wherein the brightness dissimilarities are formed by printing or coloration of the knitted base fabric (abstract "shaded areas may be printed directly on the hose by heat transfer paper printing").
Regarding Claim 4, modified Freedman teaches all the claimed limitations as discussed above in Claim 3.
Freedman further teaches wherein the knitted base fabric is completely printed or dyed (abstract "shaded areas may be printed directly on the hose by heat transfer paper printing", wherein shaded areas have both brighter and darker regions relative to one another).
Regarding Claim 14, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
Freedman further teaches wherein said knitted fabric article is an arm or leg stocking, a pantyhose, an upper garment, or a torso garment (Col. 2 Lines 1-2 "present invention comprises a pair of panty hose").

Claim(s) 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al (USPN 4282609), herein Freedman, in view of Garrou et al (USPN 4149274), herein Garrou, as applied to Claim(s) 1-4 and 14 above, further in view of Cassidy Sr (USPN 3956906), herein Cassidy.
Regarding Claim 12, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
As aforementioned, modified Freedman already teaches wherein the knitted base fabric is a knitted fabric which, in comparison to the base color of the knitted base fabric, has brighter and darker regions (see Figs. 1a-1c; Col. 2 Lines 24-31 "to modify the appearance…to appear slimmer…the panty hose is provided with gradations in shading in the calf region extending radially outwardly from the side of the calf with a gradual decrease of the color in the blue end of the spectrum"
see Figs. 2a-2c; Col. 2 Lines 34-38 "to modify the appearance...to appear fuller...the pantyhose is provided with gradations in shading in the calf region extending radially outwardly from the side of the calf, with a gradual decrease in the blue end spectrum component color").

Freedman does not explicitly teach that the knitted base fabric is non-transparent.

However, Cassidy teaches the knitted base fabric is non-transparent, and of the same materials as modified Freedman (see Fig. 3; Col. 4 Lines 56-57 "open lace areas L are formed by utilizing…main stretch yarn 21"; Col. 4 Lines 59-62 "heavier auxiliary stretch yarn 22…is floated while the spandex yarn 20…is tucked across pairs of adjacent needle wales". The main and auxiliary stretch yarns may be nylon"; Col. 3 Lines 55-60 "main stretch yarn 21 is knit in every wale of both the opaque and open lace areas and the auxiliary stretch yarn 22 is knit...with the main stretch yarn 21 in the opaque areas A and is selectively knit and floated in the open lace areas L"; Col. 2 Lines 60-61 "spandex yarn 20 is knit in every wale of the opaque areas").
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that Freedman, being of the same materials as Cassidy, at least suggests being non-transparent.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freedman, if necessary, to be non-transparent as Cassidy, based on aesthetic design choice, intended use, intended audience such as conservative users (see extrinsic evidence Browder Jr et al USPN 4875241) and/or manufacturing costs, especially as it is known in the art that transparency can depend on the fineness of a thread (see extrinsic evidence Martinet et al US Publication 2019/0323153).
Regarding Claim 13, modified Freedman teaches all the claimed limitations as discussed above in Claim 12.
Freedman further teaches wherein the darker regions, in terms of the worn position, are provided on the lateral portions of the tubular knitted compression fabric article (see Figs. 1a, 1c, 2a, 2,c; Col. 2 Lines 56-58 "outer surfaces 11...imprinted region 13 is shown on surface 11").
Regarding Claim 15, modified Freedman teaches all the claimed limitations as discussed above in Claim 13.
Freedman further teaches embodied as a leg stocking or as a pantyhose (Col. 2 Lines 1-2 "present invention comprises a pair of panty hose").
Garrou further teaches in that said knitted fabric article has a graduated pressure profile, wherein the highest pressure is in the region of the ankle (Col. 3 Lines 7, 9 "hosiery article...includes a leg portion 10"; Col. 3 Lines 21-27 "leg portion 10 is knit in a conventional manner with a textured stretchable body yarn, such as nylon, with an elastic or spandex yarn interknit therewith to provide a compressive force on the leg of the wearer and the compressive force is usually decreased in a gradual manner from the ankle upwardly").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Nagase (USPN 8967764), Miller et al (USPN 9004675), Hoffman et al (USPN 10314357) directed to gradation shading; Rad (US Publication 2010/0235970), Bradberry et al (USPN 5412957), Swallow et al (USPN 4021860) directed to elastic weft or support thread interknitted; Solano et al (USPN 10058131), Perera et al (US Publication 2019/0365001), Chikada et al (USPN 2019/0309449), Chiu (USPN 10273608), Metzler (USPN 5987933), Boesch et al (US Publication 2007/0076409), Blakeley et al (US Publication 2018/0310634) directed to non-transparent; Zerk (USPN 1817053), Woodson et al (USPN 5157791), Anderson (USPN 4734938), Kale et al (USPN 3079780), Baher (USPN 5054129) directed to dark knitted fabric; Wolff (USPN 1697255) directed to a colored stripe; Johnson (US Publication 2017/0347722) directed to sheer stretch nylon/spandex; Johnson (USPN 5065458) directed to shading extent from calf to beyond the upper leg; Swallow et al (USPN 4502301), Slaski (US Publication 2017/0049631) directed to highest pressure profile at the ankle; Meekins (USPN 7107621), Ellis (USPN 10582733), Peshek (USPN 10765155), directed to the concept of utilizing shading for an illusion; Kehler et al (USPN 10265564) directed to compressive properties; Hoffeins et al (US Publication 2018/0163328), Wehrmann et al (USPN 4224693) directed to a non-elected embodiment of dissimilar uptake threads; Zaki (USPN 1654064), Peshek (US Publication 2018/0020752), Habert (USPN 8726701) directed to a non-elected embodiment of colored threads; Spector (USPN 4642250), Simmons (USPN 5515542) directed to non-elected embodiment of sensitive threads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732